NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 GUOXIONG LIN,                                    No.    13-72120

                   Petitioner,                    Agency No. A088-291-470

   v.
                                                  MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:        GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        The stay of proceedings in this case expired on May 7, 2015. Thus,

respondent’s request to lift the stay (Docket Entry No. 25) is denied as

unnecessary.

        Guoxiong Lin, a native and citizen of China, petitions for review of the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Lin’s

experiences in China did not rise to the level of persecution. See Nagoulko v. INS,

333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that persecution is “an extreme

concept”); Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (evidence did

not compel the finding that petitioner demonstrated past persecution). Substantial

evidence also supports the agency’s finding that Lin failed to demonstrate a well-

founded fear of future persecution in China. See Gu, 454 F.3d at 1022 (petitioner

failed to present “compelling, objective evidence demonstrating a well-founded

fear of persecution”). We reject Lin’s contention that the BIA failed to consider

evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000)

(petitioner did not overcome the presumption that the BIA considered the

evidence). Thus, Lin’s asylum claim fails.

      Because Lin failed to satisfy the lower standard of proof for asylum, it

necessarily follows that he failed to satisfy the more stringent standard for




                                          2                                      13-72120
withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      PETITION FOR REVIEW DENIED.




                                       3                                  13-72120